UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1671


In re: BEVERLY L. HENNAGER; LOUIS A. JENNINGS,

                    Petitioners.




             On Petition for Writ of Mandamus. (1:15-cv-00149-LO-TCB)


Submitted: October 4, 2018                                    Decided: October 24, 2018


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Beverly L. Hennager, Louis A. Jennings, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Beverly L. Hennager and Louis A. Jennings have filed a petition and an amended

petition for a writ of mandamus asking us to order the district court to enforce its final

order and distribute the remaining assets of their former family partnership. Petitioners

have also filed motions to amend for disclosure, to assign a new random panel of judges,

and to expedite the writ of mandamus.        Petitioners’ sibling, Katherine R. Dauphin,

opposes mandamus relief, and has also filed a motion asking that sanctions be imposed

against Petitioners. We conclude that Petitioners are not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus may not be used as a

substitute for appeal, however. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007). Further, mandamus relief is available only when the petitioner has a clear right to

the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      Petitioners have not established a clear right to the relief sought. Accordingly, we

deny mandamus relief, deny as moot the motions to expedite, and deny Petitioners’

motions to assign a new random panel of judges and to amend for disclosure. While we

deny Dauphin’s motion for sanctions at this time, we agree that Petitioners’ repeated

filings must be curtailed. We thus warn Petitioners that their continued vexatious filings

in this court will result in the imposition of sanctions and, quite possibly, a prefiling

injunction against them. We dispense with oral argument because the facts and legal



                                            2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                PETITION DENIED




                                         3